Title: To Thomas Jefferson from Robert Young, 10 October 1803
From: Young, Robert
To: Jefferson, Thomas


          
            
              Sir
            
            Tennessee State Hawkins County Octobr. 10th 1803
          
          After My Compliments To You With My Greatest Respect I Make free to Write to You Although I am but a Common Citizen. We Were formerly Country Men in Virginia and I once Paid You a fee in Stanton And You Did My Bussiness in Williamsburg Without further trouble to Me. I Now must Congratulate With You on the Great Esteem the People of the United States have for You in puting You into the Greatest Place of Honour and Trust belonging To the United States and I Can inform You With the Greatest Satisfection that Since You Were put in President the People heare are Much Pleased With Goverment and they have Great Reason to be Satisfyed for You and the Good Members of Congress have taken off all the Direct or Goverment taxes off the United States and the People Can Now boast and Say They are the free People of the United States of America; People Injoy Great Priviledges Under the Present Goverment if they Would Only Consider it; they are Not Bound Down Under the Slavery of Church Goverment—Which is one Great Freedom—
          
          There is a Great Talk Amongst the People here About the Purchas of the Louisiana Which Pleases the People Well If it Could be Settled On Such Terms that Every Poor Man that Would Gow to Live there Could Gett a Right to a Small Part of it; What Would it be to Give Encouragement by Letting it be Without Taxing it a few Years; how Would be to Settle it by head Rites Or Makeing the Survays Very Small Oblidging Every Man that holds Land to Clear So Much for Every hundred Acres in Such a Term of time and to keep Every Man from Monopolizeing that Land Somthing Like this Would Make it Quickly Settled: Perhaps I have Gone too farr in Giveing Directions for You and the Good Members have Proved Yourselves friends to the Poor People and We have No Reason to Make a Doubt but You Will Continue So—
          The People of this State Seem Somewhat Dissatisfyed Allowing they have Not the Same Priviledges that Other States heave Land hear is Survayed by the Athority of this State and Pattened by the State of North Carolina. People Allow we have been Long Enough To have the Governing of our Own Internal Policy although the Land Was Entered in the State of No Carolina before We became a State but when We became a State Doth not the Constitution allow Us the Governing of our Internal Policy We have No Athority to Make a Right to one foot of Land and all the Vacant Land that Lies in this State Out of the Indian boundary Can be but of Very Little Value to the United States for it Must be Hills and Ragged Mountains but bad as It is If this State Could have a Right to it It would put them on an Equal footing With Other States These Greavances Might have a Small Consideration Perhaps the Might be Removed And I Make Not the Least Doubt but You and the Good Members Will Do all You Can for the Good and benefitt of these People in Genral Whilst I Remain Your Old friend With the Greatest Respect—
          
            
              Robert Young
            
          
          
            P:S People here Would Wish to hear of the two floradas being Purchased too and that Would Joyn Louisiana to the United States
          
        